Bell, Chief Judge.
In this suit on a promissory note, the plaintiff was granted summary judgment. The motion was based on the pleadings only. Defendant’s answer denied all material allegations of the complaint and additionally affirmatively pleaded want of consideration and fraud *225and duress. It is apparent therefore that material issues of fact are present and it was error to grant the motion.
Submitted May 6, 1975
Decided June 19, 1975.
M. Dale English, for appellant.
Griffis & Thomas, Virgil D. Griffis, for appellee.

Judgment reversed.


Webb and Marshall, JJ., concur.